Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered June 28, 1989, convicting defendant, after jury trial, of criminal possession of stolen property in the third degree and sentencing him to an indeterminate term of imprisonment of from 3 to 6 years, unanimously affirmed.
Defendant and two others were admittedly riding in a stolen Jeep, which was stopped by the police for a traffic infraction; immediately upon being stopped, defendant and the others fled, but defendant was apprehended a short distance away. The steering column of the Jeep was extensively damaged, as the vehicle had been "hot wired”, and the stereo had been removed from the dashboard. The police officers did not observe who was driving the Jeep, but, according to their testimony, defendant emerged from the driver’s door, while the two others exited from the right rear side door. Defendant, on the other hand, maintained that he was merely a passenger, that he had not observed the damage to the vehicle, and that he had exited the rear door of the four-door Jeep.
Defendant argues on appeal that the trial court erred in denying his request for a charge on circumstantial evidence. Such a charge was not required, where the People’s case could be established on proof by direct evidence that defendant was an occupant of the car. (See, People v Gomez, 166 AD2d 171; People v Barnes, 50 NY2d 375.) Even assuming, as defendant argues, that it was necessary to prove that defendant was the *198driver of the vehicle, contrary to People v Gomez (supra), of which there was no direct evidence, and that a circumstantial evidence charge was required, nevertheless, any possible error was harmless as the inferences in this case to be drawn from the evidence were direct and compelling (People v Alexander, 153 AD2d 507, affirmed 75 NY2d 979), and the proof of defendant’s guilt was overwhelming. (People v Evens, 167 AD2d 283.) Concur—Sullivan, J. P., Carro, Kupferman, Ross and Rubin, JJ.